Citation Nr: 0808620	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis.

2.  Entitlement to an initial disability rating in excess of 
20 percent for right knee subluxation, with a torn meniscus.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel








INTRODUCTION

The veteran has verified active duty with the U.S. Army 
Reserves from December 30, 1987, to April 1, 1988; October 
20, 1990, to March 16, 1991; July 5, 1996, to April 4, 1997; 
April 12, 1997, to August 8, 1997; April 12, 1998, to 
December 20, 1999; and from February 19, 2003, to April 27, 
2004.  Subsequent periods of active duty have not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2002, the RO held that service connection was not 
warranted for a right knee disorder.  In August 2004, the RO 
revisited the matter and held that service connection was 
warranted for right knee arthritis.  In a May 2005 rating 
decision, the RO held that service connection was warranted 
for right knee subluxation, with a torn meniscus, incurred 
during the veteran's period of service from 
February 19, 2003, to April 27, 2004; a 20 percent rating was 
assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted in 
this case.  As an initial matter, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

The Board finds that additional evidentiary development is 
also necessary.  As an initial matter, the veteran's periods 
of active service after April 2004 have not been verified.  
The veteran has submitted that he served on active duty in 
2005 for approximately 36 days.  Consequently, the matter 
should be remanded so that necessary steps can be taken to 
obtain any DD Form 214 that may be available for any period 
of active duty, after April 27, 2004, the last day of 
verified active duty, or otherwise verify the nature and type 
of service performed; to obtain any available service medical 
records for this period; and to obtain any VA treatment 
records for the veteran dated in and after his last period of 
active duty.

Given the need for further findings and the fact that the 
veteran was last examined in November 2004, more than three 
years ago, the Board believes a more contemporaneous VA 
examination is needed to assess the veteran's current 
symptomatology associated with his service-connected right 
knee disabilities, and to sufficiently address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40 and 4.45 
(2007), to include the extent of functional loss due to pain.  
DeLuca v. Brown, 8 Vet. App. at 204-207.  See 38 U.S.C.A. § 
5103A.  Under these circumstances, the RO should arrange for 
the veteran to undergo an orthopedic examination of the right 
knee.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Appropriate steps should be taken to 
obtain and associated with the claims 
file any DD Form 214 that may be 
available for the period of active duty 
in 2005, or otherwise verify whether this 
period of service constitutes active duty 
or active duty for training, as well as 
obtain and associate with the claims file 
any available service medical records for 
this period of service.  

3.  The RO should take all necessary 
steps to obtain private and VA treatment 
records concerning the veteran's right 
knee disabilities from April 2004.  

4.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected right 
knee disabilities.  The claims folder 
must be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should provide an opinion concerning the 
degree of severity of any instability or 
subluxation of the right knee.  The 
examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

5.  After completing the above 
development, the RO should again address 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


